DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 October 2022 has been entered.
Claim Objections
Claim 41 is objected to because of the following informalities:  
Claim 41 does not end in a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 8, 23, 24, and 39 – 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “inexpensive” in claim 1, line 24, is a relative term which renders the claim indefinite. The term “inexpensive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear just how expensive the two-tier cooking apparatus would have to be to qualify as “inexpensive”.
Regarding claim 41, in reciting “further comprising bending the supports to in which the supports are” the claim appears to be incomplete and the Office is unable to determine what is attempting to be claimed.  Claim 41 therefore has not been further examined on the merits.
Regarding claim 44, it is unclear if the “a perforated platform” recited in line 2 is the same as the “a perforated platform” recited in line 4 and 5.
Regarding claim 44, it is unclear if the “a disposable aluminum foil two-tier cooking apparatus” recited in line 4 is the same as the “a two-tier cooking apparatus” recited in line 1.
Regarding claim 44, it is unclear if the “a cooking appliance” recited in line 3 is the same as the “a cooking appliance” recited in line 7.
Regarding claim 44, it is unclear if the “a disposable aluminum foil two-tiered cooking apparatus including a perforated platform” recited in lines 4 and 5 is the same as “the perforated platform of the two-tier cooking apparatus” recited in lines 10 and 11 or the “a two-tier cooking apparatus recited in lines 1 and 2.
Regarding claim 44, there is no antecedent basis for the term “the roasting pan” in line 8.
Regarding claim 44, it is unclear how the roasting pan would be placed on the lower cooking surface of the two-tier cooking apparatus since applicant’s specification paragraph [0037], line 10, discloses the lower cooking surface to be a roasting pan.  Are there to be two roasting pans?
Regarding claim 44, it is unclear if the “a perforated platform” recited in lines 4 and 5 is the same the “a perforated platform” recited twice in line 18.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 42 and 43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 42 and 43, the preamble of the claims indicates the claims should be dependent on a previous claim abut which claim has not been recited resulting in an unknown dependency which makes applicant’s intention regarding the claims unknown.  Claims 42 and 43 have therefore not been further examined on the merits at this time.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1, 3, 6, 8, 23, 24, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb US 2014/0261010 as further evidenced by Mauer US 5,741,536 in view of Iskender Kabab as further evidenced by Cromer and damn good food (DGF) as further evidenced by and Castellani US 6,431,059.
Regarding claim 1, Kolb discloses a two-tier cooking apparatus (410) which includes a lower cooking surface (190) and a perforated platform (420) (fig. 12).  The two-tier cooking apparatus would be positioned within a cooking appliance (fig. 21) (paragraph [0082]).  A two-tiered cooking apparatus including a platform (intermediate vessel 420) which is perforated (paths 435) and has integrally formed supports (gripping members 300) (inwardly bent or crimped gripping members 320), which supports extend from the perforated platform is provided (paragraph [0075], [0082], and fig. 6 and 12) aluminium (paragraph [0094]).  Regarding said cooking apparatus being disposable, it is to be remembered that any cooking apparatus would be disposable as one need but dispose said cooking apparatus in the trash whenever it would be desired to do so.  Regarding the cooking appliance being made of aluminium foil, the selection of a known material based on its suitability for its intended use would have been obvious.  The selection of a known material to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle (MPEP § 2144.07).  In that the lower cooking surface (190) comprises a recess (paragraph [0071], reference sign 225), which is a key component of a roasting pan, it is seen that Kolb is providing a roasting pan (paragraph [0082] and fig. 12).  In order to use the two-tier cooking apparatus (410) to cook meat, which is to say to perform a method of cooking said meat, one would necessarily have to position a first meat (448), which would have a first fat content, on the lower cooking surface (225) of the two-tier cooking apparatus (410), i.e. within the roasting pan and position the perforated platform (420) of the two-tier cooking apparatus above the first meat (448) which would include mounting the supports extending from the perforated platform onto the roasting pan (fig. 12).  Regarding the perforated platform being positioned within the roasting pan, once is was known to position the perforated platform onto the roasting pan above the first meat it is not seen that patentability would be predicated on the perforated platform of the two-tier cooking apparatus being positioned within said roasting pan as this would merely constitute a rearrangement of parts and the particular placement of said platform would not modify the operation of the two-tier cooking apparatus (MPEP § 2144.04 VI.C.).  Nevertheless, Kolb discloses the perforated platform would be positioned within the roasting pan (gripping members 320) (paragraph [0075] and fig. 6).  A second meat having a second fat content is then positioned on the perforated platform positioned above the lower cooking surface.  Kolb further discloses the roasting pan with the mounted perforated platform would be placed in the cooking appliance (paragraph [0093] and fig. 21).  In order for cooking to take place the first meat and the second meat would necessarily have to be heated in the cooking appliance which would necessarily cause fat from the second meat to drip down onto the first meat which would baste the first meat.  The perforated platform has perforations (435) sufficiently small so that the second meat does not fall through though and, whilst the figures are not to scale, obviously sufficiently large so that fat from the second meat would pass through the perforations and onto the first meat (paragraph [0082], fig. 12 and 21).  
Mauer provides further evidence that it was conventional and well established in the art to baste a first meat by heating first and second meats so that the fat from the second meat would drip down onto the first meat to baste said first meat through a perforated platform (col. 6, ln 62 – col. 7, ln 2).
Claim 1 differs from Kolb as further evidenced by Mauer in the second meat having a second fat content higher that the first fat content of the first meat.  
Regarding the second meat having a second fat content higher than the first fat content, Iskender Kebab discloses that it was notoriously old (back in 1867) to position a second meat having a second fat content higher than the fat content of a first meat above said first meat when cooking said first meat (page 1, paragraph 2).  Iskender Kebab is positioning a second meat having a second fat content higher than the fat content of the first meat above said first meat when cooking said first meat for the art recognized as well as applicant’s intended function which is to allow the juices to run down, across, and through the first meat to baste said meat, prevent said meat from drying out, and make it more tender.  To therefore modify Kolb as further evidenced by Mauer and position a second meat having a second fat content higher than the fat content of the first meat above said first meat when cooking said first meat would have been an obvious matter of choice and/or design, and/or a matter of personal taste to the ordinarily skilled artisan.
Cromer and DGF (page 2, ln 6) provide further evidence that it was conventional, old, and well established to position a second meat having a second fat content higher than the first meat above said first meat when cooking said first meat.
Regarding the two-tier cooking apparatus being an inexpensive, disposable, and recyclable foil apparatus Castellani (col. 1, ln 58 – 61, and fig. 4 – 5) provides further evidence that it was well established and conventional in the art to provide a two-tier cooking apparatus made from an inexpensive, disposable, and recyclable foil apparatus which apparatus would be perforated.
Regarding claim 3, Kolb as further evidenced by Mauer in view of Iskender Kabab as further evidenced by Cromer, DGF, and Castellani disclose the first meat within the roasting pan and the second meat would be heated in an enclosure (cooking apparatus 410) (‘010, fig. 12) (device 10) (‘083, col. 2, ln 29 – 37).
Regarding claims 6, 39, and 40, Kolb as further evidenced by Mauer in view of Iskender Kabab as further evidenced by Cromer, DGF, and Castellani disclose the first meat and the second meat in the roasting pan would be heated within a barbecue grill (‘010, fig. 20) (device 10) (‘083, col. 2, ln 29 – 37).  
Further regarding claim 39, once it was known to enclose the roasting pan, the first meat, and the second meat in a cooking appliance such as a barbeque grill it is not seen that patentability would be predicated on the particular cooking chamber one would choose to employ, such as an oven.  The substitution of one known cooking appliance for another known cooking appliance to achieve predictable results would have been obvious.
Regarding claim 8, Kolb as further evidenced by Mauer in view of Iskender Kabab as further evidenced by Cromer, DGF, and Castellani disclose that it was common and conventional to place a food source that releases a seasoning substance (two or more ingredients) onto the perforated platform in addition to the second meat (‘083, col. 3, ln 1-9).
Regarding claim 23, Kolb as further evidenced by Mauer in view of Iskender Kabab as further evidenced by Cromer, DGF, and Castellani disclose the perforated platform (420) would be supported on lips (perimeter lip 439) (‘010, paragraph [0082], and fig. 12).
Regarding claim 24, as further evidenced by Castellani disclose it would have been common and conventional for the second meat further to comprise seasonings (salt, pepper) (‘083, col. 4, ln 33).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Kolb US 2014/0261010 as further evidenced by Mauer US 5,741,536 in view of Iskender Kabab as further evidenced by Cromer and damn good food (DGF) as further evidenced by Castellani US 6,431,059 in view of Caliva US 4,061,083.
Claim 44 is rejected for the same reasons given above in the rejection of claims 1 and 39.  Further regarding claim 44, Kolb discloses a two-tier cooking apparatus (410) which includes a lower cooking surface (190) and a perforated platform (420) (fig. 12).  The two-tier cooking apparatus would be positioned within a cooking appliance (fig. 21) (paragraph [0082]).  As further evidenced by Caliva it was common, conventional, and a normal practice to close the cooking appliance disclosed by Kolb and it would have been obvious to the ordinarily skilled artisan to have done so.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In order to further prosecution however the following comments are made.  
Applicant urges that the prior art does not teach the two-tiered cooking apparatus would be composed of disposable aluminium foil.  This urging is not deemed persuasive and has been completely and fully addressed in the rejections above.
Regarding applicant’s urgings with respect to various advantages, here applicant is urging limitations not found in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        03 November 2022




/VIREN A THAKUR/Primary Examiner, Art Unit 1792